Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00100-CR

                                 IN RE Eustorgio Guzman RESENDEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 24, 2019

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On February 25, 2019, relator filed a petition for writ of mandamus complaining of the trial

court’s failure to rule on his March 31, 2016 Motion for DNA Testing. Because this court believed

a serious question concerning the mandamus relief sought required further consideration, we

requested a response. On April 17, 2019, we received a copy of the trial court’s April 16, 2019

Order denying relator’s request for DNA testing. Because the trial court has now ruled on relator’s

pending motion, we deny his petition for writ of mandamus as moot.

                                                         PER CURIAM

Do not publish




1
 This proceeding arises out of Cause No. 91-CR-43, styled The State of Texas v. Eustorgio Guzman Resendez, pending
in the 229th Judicial District Court, Starr County, Texas, the Honorable Baldemar Garza presiding.